Moore, J.
The bill in this case is filed for a divorce on the ground of extreme cruelty. The facts as they appeared in the testimony were that the complainant had been mar*681ried some years to defendant, and that the result of said marriage was a child; that the child died, and, upon the death of the child, the defendant refused longer to live or cohabit with the complainant, and left his home, and went to live with her mother. Complainant was a lake captain, and lived with his wife during winters. The defendant lived with her friends or relatives during summers, while he was absent upon his boat. The ground specified, in the bill — cruelty—is that the defendant refused to cohabit with the complainant, and that for 10 months she has refused to live with him or cohabit with him, stating that she did not care for him and did not love him. The circuit judge was of the opinion that the proofs disclosed a case simply of desertion, which had not continued a sufficient length of time to constitute a ground of divorce, and dismissed the bill. The case is brought here by appeal, complainant contending the case is governed by Whitaker v. Whitaker, 111 Mich. 202 (69 N. W. 1151), and that a decree should have been granted in favor of complainant.
The opinion in Whitaker v. Whitaker is a brief one, and does not undertake to set out the facts disclosed by the record. In that case the defendant, during the entire period of her married life, refused to cohabit with her husband. She insisted upon having all the privileges of her new relation without assuming its duties. No such case is here shown. We think the circuit judge properly dismissed the hill of complaint.
The decree is affirmed.
The other Justices concurred.